     Case 6:18-bk-15514-WJ      Doc 49 Filed 05/12/21 Entered 05/12/21 12:27:59        Desc
                                Main Document     Page 1 of 79



 1   MISTY PERRY ISAACSON, CA SBN 193204
     PAGTER AND PERRY ISAACSON
 2   525 N. Cabrillo Park Drive, Suite 104
     Santa Ana, CA 92701
 3   Telephone: (714) 541-6072
     Facsimile: (714) 541-6897
 4   Email: misty@ppilawyers.com
 5   Attorneys for Karl T. Anderson, Chapter 7 Trustee
 6

 7

 8                             UNITED STATES BANKRUPTCY COURT
 9                               CENTRAL DISTRICT OF CALIFORNIA
10                                      RIVERSIDE DIVISION
11   In re:                                       )       Case No. 6:18-bk-15514-WJ
                                                  )
12   ROGER FRANK WILSON and                       )       Chapter 7
     ERNEST DEAN SPIELMAN,                        )
13                                                )       FIRST AND FINAL APPLICATION FOR
                                          Debtors.)       COMPENSATION BY PAGTER AND PERRY
14                                                )       ISAACSON, A PROFESSIONAL
                                                  )       CORPORATION, GENERAL COUNSEL
15                                                )       FOR CHAPTER 7 TRUSTEE, KARL T.
                                                  )       ANDERSON; MEMORANDUM OF POINTS
16                                                )       AND AUTHORITIES; AND DECLARATION
                                                  )       OF MISTY PERRY ISAACSON IN
17                                                )       SUPPORT THEREOF
                                                  )
18                                                )
                                                  )
19                                                )
20            TO THE HONORABLE WAYNE JOHNSON, UNITED STATES BANKRUPTCY

21   JUDGE, UNITED STATES TRUSTEE, AND ALL OTHER PARTIES IN INTEREST:

22            PAGTER and PERRY ISAACSON, APLC (“PPI” or the “Firm”) hereby submits its First

23   and Final Application for Compensation (“Application”), and requests an award and payment of

24   fees for professional services rendered and reimbursement of costs for the period of October

25   9, 2018 through and including May 12, 2021 in the total amount of $6,110.53, including

26   $5,700.00 in fees and $410.53 in costs.

27

28

                                                      1
     Case 6:18-bk-15514-WJ        Doc 49 Filed 05/12/21 Entered 05/12/21 12:27:59          Desc
                                  Main Document     Page 2 of 79



 1          The Estate has assets totaling approximately $540,000 on hand to pay all Chapter 7

 2   administrative expenses, including the fees and expenses sought herein, with funds left over to

 3   pay in full the creditors of the Estate.

 4          This Application is made and based upon the Memorandum of Points and Authorities

 5   and the Declaration of Misty Perry Isaacson filed concurrently herewith, all pleadings on file in

 6   this case, and all evidence, both oral and written, that may be submitted prior to or at the time

 7   of the hearing on this Application.

 8          WHEREFORE, PPI requests that this Court enter an order awarding PPI the

 9   compensation for Chapter 7 professional services rendered in the total amount of $5,700.00

10   and costs in the amount of $410.53 for the period of October 9, 2018 through May 12, 2021;

11   that such fees and costs be ordered paid; and for such other and further relief as the Court

12   may deem just and proper.

13   Dated: May 12, 2021                              Respectfully submitted,
14                                                    PAGTER AND PERRY ISAACSON
15                                                    /s/ Misty Perry Isaacson
                                                      ________________________________
16                                                    MISTY PERRY ISAACSON,
                                                      Attorneys for Karl T. Anderson
17                                                    Chapter 7 Trustee
18

19

20

21

22

23

24

25

26

27

28

                                                     2
     Case 6:18-bk-15514-WJ                 Doc 49 Filed 05/12/21 Entered 05/12/21 12:27:59                                 Desc
                                           Main Document     Page 3 of 79



 1                                                     TABLE OF CONTENTS

 2   MEMORANDUM OF POINTS AND AUTHORITIES................................................................... 5

 3    I.      FACTUAL BACKGROUND.............................................................................................. 5

 4     A.     Statement of Facts .......................................................................................................... 5

 5
       B.     Employment of Counsel .................................................................................................. 5

 6
       C.     Claims in the Case .......................................................................................................... 7
     II.      SUMMARY OF SERVICES PERFORMED ..................................................................... 7
 7
      A.      Professional Services ...................................................................................................... 7
 8
       1.     Asset Analysis & Recovery: ............................................................................................. 7
 9
       2.     Asset Disposition: No compensation is sought. ............................................................... 7
10
       4.     Case Administration: ....................................................................................................... 7
11
       5.     Claims Administration and Objections: ............................................................................ 7
12
       6.     Employee Benefits/Pension: No compensation is sought. ............................................... 7
13
       7.     Fee/Employment Application: .......................................................................................... 7
14
       8.     Fee/Employment Objections: No compensation is sought. ............................................. 7
15
       9.     Financing: No compensation is sought. ........................................................................... 7
16     10. Meeting of Creditors: ....................................................................................................... 7
17     11. Plan & Disclosure Statement: No compensation is sought. ............................................. 8
18     12. Miscellaneous: No compensation is sought. ................................................................... 8
19   III.     LEGAL ANALYSIS .......................................................................................................... 8
20    A.      CAUSE EXISTS FOR THE AWARDING OF ATTORNEY’S FEES ................................. 8

21   IV.      COMPLIANCE WITH LOCAL RULES ............................................................................. 9

22   V.       SUMMARY OF COSTS EXPENDED ............................................................................ 10

23   VI.      CONCLUSION............................................................................................................... 11

24

25

26

27

28

                                                                        3
     Case 6:18-bk-15514-WJ                   Doc 49 Filed 05/12/21 Entered 05/12/21 12:27:59                                   Desc
                                             Main Document     Page 4 of 79



 1                                                    TABLE OF AUTHORITIES

 2
     Cases
 3   In re Nucorp Energy, Inc., 764 F.28 655, 662 (9th Cir. 1985)...................................................... 9
 4
     Statutes
 5
     11 U.S.C. § 330 .......................................................................................................................... 8
 6
     11 U.S.C. § 331 .......................................................................................................................... 8
 7
     Treatises
 8
     Collier on Bankruptcy, 15th Ed. pp 331-7, ¶331.03 ..................................................................... 9
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                          4
     Case 6:18-bk-15514-WJ       Doc 49 Filed 05/12/21 Entered 05/12/21 12:27:59             Desc
                                 Main Document     Page 5 of 79



 1                          MEMORANDUM OF POINTS AND AUTHORITIES

 2                                                    I.

 3                                      FACTUAL BACKGROUND

 4   A.     Statement of Facts

 5          1.     This case was commenced by the filing of a voluntary Chapter 7 petition by the

 6   Debtor on June 29, 2018 (the “Petition Date”). Prior to the section 341(a) meeting of creditors,

 7   the Trustee was contacted by a third party who notified him that Wilson was involved in a

 8   serious automobile accident prior to the Petition Date (the “Claim”). The Trustee learned that

 9   on or about May 2, 2018, Wilson was a front seat passenger in a vehicle driven by Spielman,

10   when their vehicle was struck from behind by another vehicle. The impact caused the vehicle

11   to hit the curb, forcefully jolting Wilson’s body. At the time, Wilson was recovering from a right

12   hip surgery which included the placement of hardware. Prior to the accident, Wilson was

13   recovering well from his hip surgery and was not having any complaints, aside from the

14   residual pain expected following a surgery. However, after the accident, Wilson has

15   experienced an increasing amount of pain to his hip. After examination by his doctor, he was

16   advised that he had a fracture and also developed a MRSA infection in the surgery area. He

17   had to undergo another surgery to remove the hardware so that the MRSA infection could be

18   treated.

19          As a result of the Claim, the Trustee employed general and special litigation counsel for

20   the estate for the purpose of proceeding with litigation relating to Wilson’s Claim (the

21   “Litigation”) and assist the Trustee in negotiating a resolution of the Litigation and other legal

22   matters that may arise in the case.

23   B.     Employment of Counsel

24          1.     General Counsel

25          On January 7, 2019, the Court entered an order approving the employment of PPI as

26   general counsel for the Trustee. As is set forth with more particularity in the attached

27   declaration of Misty Perry Isaacson (“Isaacson Declaration”), PPI has performed necessary

28   and extensive legal services on behalf of the Chapter 7 Trustee.
                                                       5
     Case 6:18-bk-15514-WJ        Doc 49 Filed 05/12/21 Entered 05/12/21 12:27:59           Desc
                                  Main Document     Page 6 of 79



 1           PPI is a Professional Law Corporation located in Santa Ana, California. Its attorneys

 2   are duly licensed to practice in the State of California and various United States District Courts,

 3   including the Central, Southern, Eastern and Northern Districts. The firm specializes in

 4   insolvency and reorganization, including debtor, creditor and trustee representation in Chapter

 5   7, 11, and 13.

 6           PPI has not received a retainer in this matter nor has it secured any guarantee of

 7   payment. In compliance with Local Bankruptcy Rule 2016-1(a)(1)(A), PPI believes that there

 8   are sufficient funds in the Debtor’s Estate to pay the professional fees requested by the

 9   Application in full. PPI is informed that there is approximately $540,000 in the Estate and the

10   Trustee is ready to make disbursements to creditors.

11           No agreement or understanding of any kind exists between PPI and any other person

12   for the sharing of compensation received or to be received for services rendered in connection

13   with this Chapter 7 case except between the members of PPI as allowed by the Bankruptcy

14   Code.

15           PPI did not have any connection with the creditors, any other party in interest, or their

16   representatives, except that Misty Perry Isaacson was employed in the Riverside Division of

17   the Office of the U.S. Trustee from November 2009 to October 2010 and PPI has represented

18   the Trustee in other bankruptcy matters. However, such employment and representation was

19   unrelated to the matter and property herein. PPI did not represent any interest adverse to the

20   Estate.

21           2.     Special Litigation Counsel

22           On January 7, 2019, the Court entered an order approving the employment of special

23   litigation counsel, Law Offices of Peter M. Schwartz & Associates and Baer Treger, LLP

24   (“Litigation Counsel”), for the purpose of proceeding with Litigation relating to Wilson’s Claim

25   and assist the Trustee in negotiating a resolution of the Litigation and other legal matters that

26   may arise in the case. the collection of the Estate’s interest in the Trust.

27

28

                                                       6
     Case 6:18-bk-15514-WJ      Doc 49 Filed 05/12/21 Entered 05/12/21 12:27:59          Desc
                                Main Document     Page 7 of 79



 1   C.    Claims in the Case

 2         The last day to file claims in the Debtors’ bankruptcy case was January 14, 2019. The

 3   Court’s Claims Register reflects that fifteen general unsecured claims have been filed totaling

 4   $31,499.64.

 5                                                  II.

 6                             SUMMARY OF SERVICES PERFORMED

 7         A.      Professional Services

 8
           1.      Asset Analysis & Recovery:
 9
           Total Attorney’s Fees this period:        $340.00
10
           Hours Expended:                           .85
11
           Blended Rate:                             $400.00
12
           2.      Asset Disposition: No compensation is sought.
13
           3.      Business Operations: No compensation is sought.
14
           4.      Case Administration:
15
           Total Attorney’s Fees this period:        $440.00
16
           Hours Expended:                           1.1
17
           Blended Rate:                             $400.00
18
           5.      Claims Administration and Objections: No compensation is sought.
19
           6.      Employee Benefits/Pension: No compensation is sought.
20
           7.      Fee/Employment Application:
21
           Total Attorney’s Fees this period:        $2,040.00
22
           Hours Expended:                           5.7
23
           Blended Rate:                             $357.89
24
           8.      Fee/Employment Objections: No compensation is sought.
25
           9.      Financing: No compensation is sought.
26
           10.     Meeting of Creditors:
27
           Total Attorney’s Fees this period:        $80.00
28

                                                     7
     Case 6:18-bk-15514-WJ        Doc 49 Filed 05/12/21 Entered 05/12/21 12:27:59             Desc
                                  Main Document     Page 8 of 79



 1         Hours Expended:                              .2

 2         Blended Rate:                                $400.00

 3         11.      Plan & Disclosure Statement: No compensation is sought.

 4         12.      Miscellaneous: No compensation is sought.

 5         13.      Litigation:

 6         Total Attorney’s Fees this period:           $2,800.00

 7         Hours Expended:                              7.0

 8         Blended Rate:                                $400.00

 9                                                    III.

10                                           LEGAL ANALYSIS

11         A.       CAUSE EXISTS FOR THE AWARDING OF ATTORNEY’S FEES

12         11 U.S.C. § 331 provides for the allowance of compensation and reimbursement of

13   expenses as follows:

14              A trustee, an examiner, a debtor’s attorney, or any professional person
                employed under section 327 or 1103 of this title may apply to the court not
15              more than once every 120 days after an order for relief in a case under this
                title, or more often if the court permits, for such compensation for services
16              rendered before the date of such an application or reimbursement for
                expenses incurred before such date as is provided under section 330 of this
17              title. After notice and hearing, the court may allow and disburse to such
                applicant such compensation for reimbursement.
18
     11 U.S.C. § 331.
19

20         Section 330 of the Bankruptcy Code provides that the court may award to the attorney

21   reasonable compensation for actual, necessary services rendered, based on the time, the

22   nature, the extent and the value of such services, and the costs of comparable services to a

23   non-debtor, as well as reimbursement of the actual, necessary expenses expended by the

24   attorney. 11 U.S.C. § 330. The respected treatise on bankruptcy law Collier on Bankruptcy,

25   offers the following standard for allowance of interim compensation and reimbursement of

26   expenses:
                    “…Thus, a court may allow interim compensation under Section
27                  331 in an amount equal to the actual services rendered by the
                    applicant prior to the date of the fee request, i.e. full compensation.
28                  This would include compensating attorneys and other professional
                                                       8
     Case 6:18-bk-15514-WJ       Doc 49 Filed 05/12/21 Entered 05/12/21 12:27:59             Desc
                                 Main Document     Page 9 of 79


                   persons at the full value of the professional services rendered, so
 1                 long as the interim compensation allowed otherwise comports
                   with the requirements of Section 330…”
 2

 3   Collier on Bankruptcy, 15th Ed. pp 331-7, ¶331.03.
 4          Additionally, PPI will request compensation for the time spent in the preparation of this

 5   Application. The United States Court of Appeals, Ninth Circuit held in In re Nucorp Energy,

 6   Inc., 764 F.28 655, 662 (9th Cir. 1985) that bankruptcy counsel should be compensated for

 7   services related to fee application preparation.

 8          Pursuant to Local Bankruptcy Rule 2016-1, this Application sets forth the present status

 9   of the case and specifically sets forth a narrative summarizing the services performed by PPI

10   on behalf of the Trustee and the resulting benefits to the Estate and its creditors.    This

11   Application also addresses PPI’s compliance with the Guidelines of the United States Trustee,

12   and conforms to its substantive requirements.

13                                                   IV.

14                                  COMPLIANCE WITH LOCAL RULES

15          In compliance with Local Rule 2016-1(a)(1)(E), attached to this Application as Exhibit 1

16   hereto and incorporated herein by this reference is a copy of PPI’s monthly billing statements

17   for the time period reflected in this Application, which sets forth in detail the time spent and the

18   precise professional services rendered by PPI during the period of October 9, 2018 through

19   and including May 12, 2021.

20          With reference to the U.S. Trustee Guidelines, the following took place:

21          (a)    The Trustee was consulted with respect to strategy and cost at the outset of the

22                 case on a regular basis during each project. The Trustee’s approval on all

23                 projects was obtained prior to the legal services rendered.

24          (b)    Travel time is not “double charged,” and when on behalf of more than on client or

25                 multiple projects, is prorated.

26          (c)    Billing statements as attached in Exhibit “1” were provided to the Trustee on a

27                 monthly basis.
28

                                                        9
     Case 6:18-bk-15514-WJ       Doc 49 Filed 05/12/21 Entered 05/12/21 12:27:59          Desc
                                 Main Document    Page 10 of 79



 1          (d)    The hourly fees and expenses are billed at the rate charged “non-bankruptcy”

 2                 clients when performed.

 3          (e)    No other deviations from the U.S. Trustee Guidelines exist, except as set forth

 4                 specifically herein.

 5          The foregoing narrative and billing statements illustrate the complex nature of this

 6   proceeding and the difficulties which have confronted the Chapter 7 Trustee and PPI.

 7   Exceptional knowledge and skills have been required to counsel the Trustee through this

 8   proceeding and provide the information and analysis necessary to enable the Trustee and PPI

 9   to properly perform the services rendered.

10          A copy of PPI’s resume, addressing the information required by Local Rule 2016-

11   1(a)((1)(H), including the education, qualifications, and experience of the members of PPI

12   performing services in this case is attached as Exhibit “2” hereto.

13          Within the Guidelines of the Office of the U.S. Trustee, a summary of the hours and the

14   hourly rates charged by each person whose services form the basis for the fees requested is

15   to be included in this Application. PPI utilizes the services of associates and paralegals when

16   at all possible to keep fees to a minimum. Also, any overhead services performed by an

17   Attorney were not billed to the Estate. Thus the blended hourly rate for this period was

18   $383.84. Copies of PPI’s time and expense summaries are attached as Exhibit 3, 4, and 5

19   hereto.

20                                                   V.

21                                 SUMMARY OF COSTS EXPENDED

22          The anticipated expenses incurred on behalf of the Trustee were fully disclosed to him

23   prior to PPI’s employment in this case.

24          PPI, in the normal course of its business, produces from its records a compilation listing

25   the actual expenses incurred by PPI. The compilation of PPI’s expenses is located on the last

26   page of the monthly billing statement. Such out-of-pocket costs expended by PPI in the period

27   total $410.53, broken down by date as follows:
28

                                                      10
     Case 6:18-bk-15514-WJ       Doc 49 Filed 05/12/21 Entered 05/12/21 12:27:59          Desc
                                 Main Document    Page 11 of 79



 1          (a)    Document Reproduction: PPI incurred the total sum of $313.75 in document

 2   reproduction expenses. PPI requires its personnel to charge the client for the actual copies

 3   made. This is performed through the manual tracking of copies and preparation of individual

 4   copy slip submissions that identifies the client, the amount of copies made, which is then

 5   transcribed onto the monthly billing statements. These copy slips are turned into the billing

 6   clerk each month to be included in the monthly billing statements. Copies are $.20 per page.

 7          (b)    Facsimile Charges: PPI incurred the total sum of $0.00 in facsimile expenses.

 8   PPI requires its personnel to charge the client for the actual facsimiles sent and received. This

 9   is performed through the manual tracking of transmissions and preparation of individual slip

10   submissions that identifies the client, the amount of transmissions made, which is then

11   transcribed onto the monthly billing statements. These slips are turned into the billing clerk

12   each month to be included in the monthly billing statements. Facsimiles are $1.00 per page.

13          (c)    Postage: PPI incurred the sum of $96.78 in postage charges for mailing notices

14   pursuant to Bankruptcy Rules and other mailing required including communications with the

15   client. Actual postage is charged to the client, and posted on the cost record, which are, like

16   other charges, reflected on the monthly statements.

17          (d)    Miscellaneous Charges: The firm incurred the sum of $0.00 for miscellaneous

18   charges including, court reporting services, Westlaw, and real property record searches.

19          (e)    Overnight Delivery, Messenger and Attorney Services: PPI incurred $0.00 for

20   overnight delivery, messenger and attorney service charges. PPI utilizes these services to

21   ensure prompt delivery of pleadings and documents, or to safeguard checks or other crucial

22   documents.

23          (f)    Court fees: PPI incurred $0.00 for Court PACER, motion fees, certified copy and

24   telephonic hearing charges.

25                                                  VI.

26                                            CONCLUSION

27          This is PPI’s First and Final Application for the Compensation of attorney’s fees and
28   expenses. By this Application, PPI is requesting that the Court approve and allow payment of
                                                     11
     Case 6:18-bk-15514-WJ       Doc 49 Filed 05/12/21 Entered 05/12/21 12:27:59           Desc
                                 Main Document    Page 12 of 79



 1   the sum of $6,110.53 consisting of $5,700.00 for professional services rendered and $410.53

 2   for reimbursement of expenses incurred for the period of October 9, 2018 through and

 3   including May 12, 2021.

 4          In determining PPI’s fees, the Firm requests that this Court consider the skill and

 5   experience of counsel, significant complexity of matters handled, extensive necessary services

 6   rendered in aid of the administration of the Estate and in carrying out the provisions of the

 7   Bankruptcy Code, results achieved, and time expended.

 8          Based on the time spent on this matter, the complexity of the issues involved, the

 9   results achieved, the experience of counsel and the fact that PPI’s fees and costs are

10   comparable to those charged by similar law firms, PPI requests that the Court approve this

11   Application and award fees and reimbursement of costs as prayed; and for such other and

12   further relief as the Court deems just and proper.

13   Dated: May 12, 2021                              Respectfully submitted,

14                                                    PAGTER AND PERRY ISAACSON
15                                                    /s/ Misty Perry Isaacson
                                                      ________________________________
16                                                    MISTY PERRY ISAACSON,
                                                      Attorneys for Karl T. Anderson
17                                                    Chapter 7 Trustee
18

19

20

21

22

23

24

25

26

27

28

                                                     12
     Case 6:18-bk-15514-WJ       Doc 49 Filed 05/12/21 Entered 05/12/21 12:27:59            Desc
                                 Main Document    Page 13 of 79



 1                          DECLARATION OF MISTY PERRY ISAACSON

 2          I, Misty Perry Isaacson, declare:

 3          1.     I am an attorney with the firm of Pagter and Perry Isaacson (“PPI” or the “Firm”).

 4   I and all other attorney members of the Firm are duly admitted to practice in the State of

 5   California and before this Bankruptcy Court. I am a billing attorney for the client in this case. I

 6   have personal knowledge as to all facts set forth herein.

 7          2.     This declaration is submitted in support of the First and Final Application for

 8   Compensation for PPI (“Application”), General Counsel for Karl T. Anderson, Chapter 7

 9   Trustee (“Trustee”).

10          3.     I have reviewed the Application, and the matters stated therein are true to the

11   best of my knowledge, information and belief.

12          4.     By order of this Court entered on or about January 7, 2019, the Trustee was

13   authorized to employ PPI as general counsel in this case.

14          5.     PPI is a professional law corporation located in Santa Ana, California. Its

15   attorneys are duly licensed to practice in the State of California and various District Courts,

16   including the Central, Southern, Eastern and Northern Districts of California. The firm

17   specializes in insolvency and reorganization, including debtor, creditor and trustee

18   representation in Chapter 7, 11, and 13.

19          6.     PPI has not received a retainer in this matter nor has it secured any guarantee of

20   payment.

21          7.     The amounts requested in the Application for fees and costs are based on

22   records assembled and kept in the ordinary course of PPI’s business. Under my supervision

23   of this case, such records are made at or near the time of the events reflected therein, by

24   persons who have knowledge of the matters recorded.

25          8.     True and correct copies of PPI’s billing statements for the period covered by this

26   Application are attached as Exhibit “1” hereto.

27          9.     A true and correct copy of PPI’s resume, setting forth the qualifications of the
28   Firm and the professionals working on this case, is attached as Exhibit “2” hereto.
                                                       13
     Case 6:18-bk-15514-WJ       Doc 49 Filed 05/12/21 Entered 05/12/21 12:27:59           Desc
                                 Main Document    Page 14 of 79



 1          10.    A summary of the time expended in each time category in accordance with the

 2   U.S. Trustee Guides is attached as Exhibit “3” hereto.

 3          11.    A summary of the time expended by professionals in accordance with the U.S.

 4   Trustee Guides is attached as Exhibit “4” hereto.

 5          12.    A summary of the costs and expenses by type is attached as Exhibit “5” hereto.

 6          13.    I am informed and believe that this Application complies with the guidelines

 7   established by the Office of the U.S. Trustee.

 8          14.    No agreement or understanding of any kind exists between the Firm and any

 9   other person for the sharing of compensation received or to be received for services rendered

10   in connection with this Chapter 7 case except between members of the Firm as allowed by the

11   Bankruptcy Code.

12          15.    To the best of my knowledge, the Firm has no connection with the creditors, any

13   other party in interest in this case or their representative attorneys, except that I was employed

14   in the Riverside Division of the Office of the U.S. Trustee from November 2009 to October

15   2010 and PPI has represented the Trustee in other bankruptcy matters. However, such

16   employment and representation was unrelated to the matter and property herein. Neither the

17   Firm nor any of its principals or employees is a creditor of the Debtor. Neither I nor the Firm

18   represent an interest adverse to the Estate.

19          16.    This is PPI’s First and Final Application for Compensation of attorney’s fees and

20   expenses. By this Application, the Firm is requesting that the Court approve and allow

21   payment of the sum of $6,110.53, consisting in $5,700.00 for professional services rendered

22   and $410.53 for reimbursement of expenses incurred for the period of October 9, 2018 through

23   and including May 12, 2021.

24          I declare under penalty of perjury under the laws of the United States of America that

25   the foregoing is true and correct. Executed this 12th day of May 2021 at Santa Ana, California.

26                                                            /s/ Misty Perry Isaacson

27                                                            Misty Perry Isaacson
28

                                                      14
Case 6:18-bk-15514-WJ   Doc 49 Filed 05/12/21 Entered 05/12/21 12:27:59   Desc
                        Main Document    Page 15 of 79




               EXHIBIT
                 1



                                                                  Exhibit 1
                                      15
Case 6:18-bk-15514-WJ   Doc 49 Filed 05/12/21 Entered 05/12/21 12:27:59   Desc
                        Main Document    Page 16 of 79




                                      16
                                                                   Exhibit 1
Case 6:18-bk-15514-WJ   Doc 49 Filed 05/12/21 Entered 05/12/21 12:27:59   Desc
                        Main Document    Page 17 of 79




                                      17
                                                                   Exhibit 1
Case 6:18-bk-15514-WJ   Doc 49 Filed 05/12/21 Entered 05/12/21 12:27:59   Desc
                        Main Document    Page 18 of 79




                                      18
                                                                   Exhibit 1
Case 6:18-bk-15514-WJ   Doc 49 Filed 05/12/21 Entered 05/12/21 12:27:59   Desc
                        Main Document    Page 19 of 79




                                      19
                                                                   Exhibit 1
Case 6:18-bk-15514-WJ   Doc 49 Filed 05/12/21 Entered 05/12/21 12:27:59   Desc
                        Main Document    Page 20 of 79




                                      20
                                                                   Exhibit 1
Case 6:18-bk-15514-WJ   Doc 49 Filed 05/12/21 Entered 05/12/21 12:27:59   Desc
                        Main Document    Page 21 of 79




                                      21
                                                                   Exhibit 1
Case 6:18-bk-15514-WJ   Doc 49 Filed 05/12/21 Entered 05/12/21 12:27:59   Desc
                        Main Document    Page 22 of 79




                                      22
                                                                   Exhibit 1
Case 6:18-bk-15514-WJ   Doc 49 Filed 05/12/21 Entered 05/12/21 12:27:59   Desc
                        Main Document    Page 23 of 79




                                      23
                                                                   Exhibit 1
Case 6:18-bk-15514-WJ   Doc 49 Filed 05/12/21 Entered 05/12/21 12:27:59   Desc
                        Main Document    Page 24 of 79




                                      24
                                                                   Exhibit 1
Case 6:18-bk-15514-WJ   Doc 49 Filed 05/12/21 Entered 05/12/21 12:27:59   Desc
                        Main Document    Page 25 of 79




                                      25
                                                                   Exhibit 1
Case 6:18-bk-15514-WJ   Doc 49 Filed 05/12/21 Entered 05/12/21 12:27:59   Desc
                        Main Document    Page 26 of 79




                                      26
                                                                   Exhibit 1
Case 6:18-bk-15514-WJ   Doc 49 Filed 05/12/21 Entered 05/12/21 12:27:59   Desc
                        Main Document    Page 27 of 79




                                      27
                                                                   Exhibit 1
Case 6:18-bk-15514-WJ   Doc 49 Filed 05/12/21 Entered 05/12/21 12:27:59   Desc
                        Main Document    Page 28 of 79




                                      28
                                                                   Exhibit 1
Case 6:18-bk-15514-WJ   Doc 49 Filed 05/12/21 Entered 05/12/21 12:27:59   Desc
                        Main Document    Page 29 of 79




                                      29
                                                                   Exhibit 1
Case 6:18-bk-15514-WJ   Doc 49 Filed 05/12/21 Entered 05/12/21 12:27:59   Desc
                        Main Document    Page 30 of 79




                                      30
                                                                   Exhibit 1
Case 6:18-bk-15514-WJ   Doc 49 Filed 05/12/21 Entered 05/12/21 12:27:59   Desc
                        Main Document    Page 31 of 79




                                      31
                                                                   Exhibit 1
Case 6:18-bk-15514-WJ   Doc 49 Filed 05/12/21 Entered 05/12/21 12:27:59   Desc
                        Main Document    Page 32 of 79




                                      32
                                                                   Exhibit 1
Case 6:18-bk-15514-WJ   Doc 49 Filed 05/12/21 Entered 05/12/21 12:27:59   Desc
                        Main Document    Page 33 of 79




                                      33
                                                                   Exhibit 1
Case 6:18-bk-15514-WJ   Doc 49 Filed 05/12/21 Entered 05/12/21 12:27:59   Desc
                        Main Document    Page 34 of 79




                                      34
                                                                   Exhibit 1
Case 6:18-bk-15514-WJ   Doc 49 Filed 05/12/21 Entered 05/12/21 12:27:59   Desc
                        Main Document    Page 35 of 79




                                      35
                                                                   Exhibit 1
Case 6:18-bk-15514-WJ   Doc 49 Filed 05/12/21 Entered 05/12/21 12:27:59   Desc
                        Main Document    Page 36 of 79




                                      36
                                                                   Exhibit 1
Case 6:18-bk-15514-WJ   Doc 49 Filed 05/12/21 Entered 05/12/21 12:27:59   Desc
                        Main Document    Page 37 of 79




                                      37
                                                                   Exhibit 1
Case 6:18-bk-15514-WJ   Doc 49 Filed 05/12/21 Entered 05/12/21 12:27:59   Desc
                        Main Document    Page 38 of 79




                                      38
                                                                   Exhibit 1
Case 6:18-bk-15514-WJ   Doc 49 Filed 05/12/21 Entered 05/12/21 12:27:59   Desc
                        Main Document    Page 39 of 79




                                      39
                                                                   Exhibit 1
Case 6:18-bk-15514-WJ   Doc 49 Filed 05/12/21 Entered 05/12/21 12:27:59   Desc
                        Main Document    Page 40 of 79




                                      40
                                                                   Exhibit 1
Case 6:18-bk-15514-WJ   Doc 49 Filed 05/12/21 Entered 05/12/21 12:27:59   Desc
                        Main Document    Page 41 of 79




                                      41
                                                                   Exhibit 1
Case 6:18-bk-15514-WJ   Doc 49 Filed 05/12/21 Entered 05/12/21 12:27:59   Desc
                        Main Document    Page 42 of 79




                                      42
                                                                   Exhibit 1
Case 6:18-bk-15514-WJ   Doc 49 Filed 05/12/21 Entered 05/12/21 12:27:59   Desc
                        Main Document    Page 43 of 79




                                      43
                                                                   Exhibit 1
Case 6:18-bk-15514-WJ   Doc 49 Filed 05/12/21 Entered 05/12/21 12:27:59   Desc
                        Main Document    Page 44 of 79




                                      44
                                                                   Exhibit 1
Case 6:18-bk-15514-WJ   Doc 49 Filed 05/12/21 Entered 05/12/21 12:27:59   Desc
                        Main Document    Page 45 of 79




                                      45
                                                                   Exhibit 1
Case 6:18-bk-15514-WJ   Doc 49 Filed 05/12/21 Entered 05/12/21 12:27:59   Desc
                        Main Document    Page 46 of 79




                                      46
                                                                   Exhibit 1
Case 6:18-bk-15514-WJ   Doc 49 Filed 05/12/21 Entered 05/12/21 12:27:59   Desc
                        Main Document    Page 47 of 79




                                      47
                                                                   Exhibit 1
Case 6:18-bk-15514-WJ   Doc 49 Filed 05/12/21 Entered 05/12/21 12:27:59   Desc
                        Main Document    Page 48 of 79




                                      48
                                                                   Exhibit 1
Case 6:18-bk-15514-WJ   Doc 49 Filed 05/12/21 Entered 05/12/21 12:27:59   Desc
                        Main Document    Page 49 of 79




                                      49
                                                                   Exhibit 1
Case 6:18-bk-15514-WJ   Doc 49 Filed 05/12/21 Entered 05/12/21 12:27:59   Desc
                        Main Document    Page 50 of 79




                                      50
                                                                   Exhibit 1
Case 6:18-bk-15514-WJ   Doc 49 Filed 05/12/21 Entered 05/12/21 12:27:59   Desc
                        Main Document    Page 51 of 79




                                      51
                                                                   Exhibit 1
Case 6:18-bk-15514-WJ   Doc 49 Filed 05/12/21 Entered 05/12/21 12:27:59   Desc
                        Main Document    Page 52 of 79




                                      52
                                                                   Exhibit 1
Case 6:18-bk-15514-WJ   Doc 49 Filed 05/12/21 Entered 05/12/21 12:27:59   Desc
                        Main Document    Page 53 of 79




                                      53
                                                                   Exhibit 1
Case 6:18-bk-15514-WJ   Doc 49 Filed 05/12/21 Entered 05/12/21 12:27:59   Desc
                        Main Document    Page 54 of 79




                                      54
                                                                   Exhibit 1
Case 6:18-bk-15514-WJ   Doc 49 Filed 05/12/21 Entered 05/12/21 12:27:59   Desc
                        Main Document    Page 55 of 79




               EXHIBIT
                 2



                                                                  Exhibit 2
                                      55
Case 6:18-bk-15514-WJ   Doc 49 Filed 05/12/21 Entered 05/12/21 12:27:59   Desc
                        Main Document    Page 56 of 79




                                      56
                                                                   Exhibit 2
Case 6:18-bk-15514-WJ   Doc 49 Filed 05/12/21 Entered 05/12/21 12:27:59   Desc
                        Main Document    Page 57 of 79




                                      57
                                                                   Exhibit 2
Case 6:18-bk-15514-WJ   Doc 49 Filed 05/12/21 Entered 05/12/21 12:27:59   Desc
                        Main Document    Page 58 of 79




                                      58
                                                                   Exhibit 2
Case 6:18-bk-15514-WJ   Doc 49 Filed 05/12/21 Entered 05/12/21 12:27:59   Desc
                        Main Document    Page 59 of 79




                                      59
                                                                   Exhibit 2
Case 6:18-bk-15514-WJ   Doc 49 Filed 05/12/21 Entered 05/12/21 12:27:59   Desc
                        Main Document    Page 60 of 79




                                      60
                                                                   Exhibit 2
Case 6:18-bk-15514-WJ   Doc 49 Filed 05/12/21 Entered 05/12/21 12:27:59   Desc
                        Main Document    Page 61 of 79




                                      61
                                                                   Exhibit 2
Case 6:18-bk-15514-WJ   Doc 49 Filed 05/12/21 Entered 05/12/21 12:27:59   Desc
                        Main Document    Page 62 of 79




                                      62
                                                                   Exhibit 2
Case 6:18-bk-15514-WJ   Doc 49 Filed 05/12/21 Entered 05/12/21 12:27:59   Desc
                        Main Document    Page 63 of 79




                                      63
                                                                   Exhibit 2
Case 6:18-bk-15514-WJ   Doc 49 Filed 05/12/21 Entered 05/12/21 12:27:59   Desc
                        Main Document    Page 64 of 79




               EXHIBIT
                 3



                                                                  Exhibit 3
                                      64
Case 6:18-bk-15514-WJ   Doc 49 Filed 05/12/21 Entered 05/12/21 12:27:59   Desc
                        Main Document    Page 65 of 79




                                      65
                                                                   Exhibit 3
Case 6:18-bk-15514-WJ   Doc 49 Filed 05/12/21 Entered 05/12/21 12:27:59   Desc
                        Main Document    Page 66 of 79




                                      66
                                                                   Exhibit 3
Case 6:18-bk-15514-WJ   Doc 49 Filed 05/12/21 Entered 05/12/21 12:27:59   Desc
                        Main Document    Page 67 of 79




                                      67
                                                                   Exhibit 3
Case 6:18-bk-15514-WJ   Doc 49 Filed 05/12/21 Entered 05/12/21 12:27:59   Desc
                        Main Document    Page 68 of 79




               EXHIBIT
                 4



                                                                  Exhibit 4
                                      68
Case 6:18-bk-15514-WJ   Doc 49 Filed 05/12/21 Entered 05/12/21 12:27:59   Desc
                        Main Document    Page 69 of 79




                                      69
                                                                   Exhibit 4
Case 6:18-bk-15514-WJ   Doc 49 Filed 05/12/21 Entered 05/12/21 12:27:59   Desc
                        Main Document    Page 70 of 79




                                      70
                                                                   Exhibit 4
Case 6:18-bk-15514-WJ   Doc 49 Filed 05/12/21 Entered 05/12/21 12:27:59   Desc
                        Main Document    Page 71 of 79




                                      71
                                                                   Exhibit 4
Case 6:18-bk-15514-WJ   Doc 49 Filed 05/12/21 Entered 05/12/21 12:27:59   Desc
                        Main Document    Page 72 of 79




               EXHIBIT
                 5



                                                                  Exhibit 5
                                      72
Case 6:18-bk-15514-WJ   Doc 49 Filed 05/12/21 Entered 05/12/21 12:27:59   Desc
                        Main Document    Page 73 of 79




                                      73
                                                                   Exhibit 5
           Case 6:18-bk-15514-WJ            Doc 49 Filed 05/12/21 Entered 05/12/21 12:27:59                      Desc
                                            Main Document    Page 74 of 79
 1

 2

 3

 4
                                      UNITED STATES BANKRUPTCY COURT
 5                                     CENTRAL DISTRICT OF CALIFORNIA
                                              RIVERSIDE DIVISION
 6    IN RE:                                                         CASE NO: 18-15514
       ROGER FRANK WILSON                                            DECLARATION OF MAILING
 7     ERNEST DEAN SPIELMAN                                          CERTIFICATE OF SERVICE
 8                                                                   Chapter: 7


 9

10

11
     On 5/12/2021, I did cause a copy of the following documents, described below,
12   FIRST AND FINAL APPLICATION FOR COMPENSATION BY PAGTER AND PERRY ISAACSON, A PROFESSIONAL
     CORPORATION, GENERAL COUNSEL FOR CHAPTER 7 TRUSTEE, KARL T. ANDERSON; MEMORANDUM OF
13   POINTS AND AUTHORITIES; AND DECLARATION OF MISTY PERRY ISAACSON IN SUPPORT T

14

15

16

17

18

19

20   to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
     sufficient postage thereon to the parties listed on the mailing list exhibit, a copy of which is attached hereto and
21   incorporated as if fully set forth herein.

22   I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.
     com, an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant to
23   Fed.R.Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if
     fully set forth herein.
24   Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been
     served electronically with the documents described herein per the ECF/PACER system.
25
     DATED: 5/12/2021
26
                                                      /s/ MISTY PERRY ISAACSON
27                                                    MISTY PERRY ISAACSON 193204

28                                                    PAGTER AND PERRY ISAACSON
                                                      525 N. CABRILLO PARK DRIVE, SUITE 104
                                                      SANTA ANA, CA 92701
                                                      714 541 6072
                                                                74
            Case 6:18-bk-15514-WJ                 Doc 49 Filed 05/12/21 Entered 05/12/21 12:27:59                                Desc
1                                                 Main Document    Page 75 of 79

2

3
                                       UNITED STATES BANKRUPTCY COURT
4                                       CENTRAL DISTRICT OF CALIFORNIA
                                               RIVERSIDE DIVISION
5
        IN RE:                                                           CASE NO: 18-15514
6
        ROGER FRANK WILSON                                               CERTIFICATE OF SERVICE
        ERNEST DEAN SPIELMAN                                             DECLARATION OF MAILING
7
                                                                         Chapter: 7
8

9

10

11   On 5/12/2021, a copy of the following documents, described below,

     FIRST AND FINAL APPLICATION FOR COMPENSATION BY PAGTER AND PERRY ISAACSON, A PROFESSIONAL
12   CORPORATION, GENERAL COUNSEL FOR CHAPTER 7 TRUSTEE, KARL T. ANDERSON; MEMORANDUM OF
     POINTS AND AUTHORITIES; AND DECLARATION OF MISTY PERRY ISAACSON IN SUPPORT T
13

14

15

16

17

18

19

20   were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient
     postage thereon to the parties listed on the mailing list exhibit, a copy of which is attached hereto and incorporated as if fully set forth
21   herein.

     The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above
22   referenced document(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of
     Service and that it is true and correct to the best of my knowledge, information, and belief.
23
     DATED: 5/12/2021
24

25
                                                                  Jay S. Jump
26                                                                BK Attorney Services, LLC
                                                                  d/b/a certificateofservice.com, for
27                                                                MISTY PERRY ISAACSON
                                                                  PAGTER AND PERRY ISAACSON
28                                                                525 N. CABRILLO PARK DRIVE, SUITE 104
                                                                  SANTA ANA, CA 92701



                                                                         75
           Case 6:18-bk-15514-WJ
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT Doc  49VIA Filed
                                         SERVED           05/12/21
                                                    USPS FIRST        Entered 05/12/21 12:27:59 Desc
                                                               CLASS MAIL
                                         Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF    Document
                                             E-SERVICE"        Page
                                                        RECEIVED     76 of 79
                                                                 ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

CASE INFO                                EXCLUDE                                  EXCLUDE
1LABEL MATRIX FOR LOCAL NOTICING         PAGTER AND PERRY ISAACSON APLC           RIVERSIDE DIVISION
09736                                    525 N CABRILLO PARK DRIVE                3420 TWELFTH STREET
CASE 6-18-BK-15514-WJ                    SUITE 104                                RIVERSIDE CA 92501-3819
CENTRAL DISTRICT OF CALIFORNIA           SANTA ANA CA 92701-5017
RIVERSIDE
WED MAY 12 11-56-55 PDT 2021




BARCLAYS BANK DELAWARE                   BANK OF AMERICA                          CAPITAL ONE
PO BOX 8803                              PO BOX 982238                            PO BOX 30285
WILMINGTON DE 19899-8803                 EL PASO TX 79998-2238                    SALT LAKE CITY UT 84130-0285




CAPITAL ONE NA                           JPMORGAN CHASE BANK N A                  COMENITYBANKBRYLANEHO
CO BECKET AND LEE LLP                    BANKRUPTCY MAIL INTAKE TEAM              PO BOX 182789
PO BOX 3001                              700 KANSAS LANE FLOOR 01                 COLUMBUS OH 43218-2789
MALVERN PA 19355-0701                    MONROE LA 71203-4774




COMENITYCBHABAND                         COMENITYCBOVERSTOCK                      CREDIT ONE BANK NA
PO BOX 182120                            PO BOX 182120                            PO BOX 98875
COLUMBUS OH 43218-2120                   COLUMBUS OH 43218-2120                   LAS VEGAS NV 89193-8875




DISCOVER BANK                            DISCOVER FIN SVCS LLC                    DSNB MACY S
DISCOVER PRODUCTS INC                    PO BOX 15316                             CITIBANK
PO BOX 3025                              WILMINGTON DE 19850-5316                 1000 TECHNOLOGY DRIVE MS 777
NEW ALBANY OH 43054-3025                                                          O FALLON MO 63368-2222




DSRM NT BK                               KOHLSCAPONE                              LOGIX FEDERAL CREDIT UNION
PO BOX 631                               N56 W 17000 RIDGEWOOD DR                 PO BOX 6759
AMARILLO TX 79105-0631                   MENOMONEE FALLS WI 53051-7096            BURBANK CA 91510-6759




LOGIX FEDERAL CU                         MECHANICS BANK FKA CRB                   MIDLAND FUNDING LLC
2340 N HOLLYWOOD WAY                     PO BOX 25805                             PO BOX 2011
BURBANK CA 91505-1124                    SANTA ANA CA 92799-5805                  WARREN MI 48090-2011




PYOD LLC                                 PYOD LLC ITS SUCCESSORS AND ASSIGNS AS   PINNACLE CREDIT SERVICES LLC
RESURGENT CAPITAL SERVICES               ASSI                                     RESURGENT CAPITAL SERVICES
PO BOX 19008                             OF CITIBANK NA                           PO BOX 10587
GREENVILLE SC 29602-9008                 RESURGENT CAPITAL SERVICES               GREENVILLE SC 29603-0587
                                         PO BOX 19008
                                         GREENVILLE SC 29602-9008




PINNACLE CREDIT SERVICES LLC ITS         QUANTUM3 GROUP LLC AS AGENT FOR          QUANTUM3 GROUP LLC AS AGENT FOR
SUCCESSORS                               COMENITY BANK                            COMENITY CAPITAL BANK
ASSIGNS AS ASSIGNEE OF HSBC CARD         PO BOX 788                               PO BOX 788
SERVICES III INC                         KIRKLAND WA 98083-0788                   KIRKLAND WA 98083-0788
RESURGENT CAPITAL SERVICES
PO BOX 10587
GREENVILLE SC 29603-0587




                                                          76
           Case 6:18-bk-15514-WJ
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT Doc  49VIA Filed
                                         SERVED           05/12/21
                                                    USPS FIRST        Entered 05/12/21 12:27:59 Desc
                                                               CLASS MAIL
                                         Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF    Document
                                             E-SERVICE"        Page
                                                        RECEIVED     77 of 79
                                                                 ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM


SEARSCBNA                                SYNCBMATHIS BROTHERS                     SYNCBLOWES
PO BOX 6283                              950 FORRER BLVD                          PO BOX 956005
SIOUX FALLS SD 57117-6283                KETTERING OH 45420-1469                  ORLANDO FL 32896-0001




                                                                                  EXCLUDE
TD BANK USA                              TD BANK USATARGETCRED                    UNITED STATES TRUSTEE RS
BY AMERICAN INFOSOURCE AS AGENT          PO BOX 673                               3801 UNIVERSITY AVENUE SUITE 720
PO BOX 248866                            MINNEAPOLIS MN 55440-0673                RIVERSIDE CA 92501-3255
OKLAHOMA CITY OK 73124-8866




                                                                                  EXCLUDE
USAA SAVINGS BANK                        ERNEST DEAN SPIELMAN                     GARY J HOLT
10750 MCDERMOTT FWY                      1850 S CAMINO REAL                       LAW OFFICES OF GARY J HOLT
SAN ANTONIO TX 78288-0002                APT 6                                    1286 UNIVERSITY AVENUE 189
                                         PALM SPRINGS CA 92264-9273               SAN DIEGO CA 92103-3312




EXCLUDE                                  CM/ECF E-SERVICE                         DEBTOR
KARL T ANDERSON TR                       (+) KARL T ANDERSON                      ROGER FRANK WILSON
340 SOUTH FARRELL DRIVE SUITE A210       340 S FARRELL DR                         1850 S CAMINO REAL
PALM SPRINGS CA 92262-7932               SUITE A210                               APT 6
                                         PALM SPRINGS CA 92262-7932               PALM SPRINGS CA 92264-9273




                                                          77
           CaseAN6:18-bk-15514-WJ
ADDRESSES WHERE    EMAIL IS PRESENT WERE Doc  49VIA Filed
                                         SERVED           05/12/21
                                                    "CM/ECF E-SERVICE" Entered   05/12/21
                                                                        THROUGH THE UNITED 12:27:59    DescCOURT'S
                                                                                           STATES BANKRUPTCY
                                         Main Document
NOTICE OF ELECTRONIC FILING ("NEF")SYSTEM.                     Page 78 of 79
(Debtor)                                 (U.S. Trustee)                          (Joint Debtor)
Roger Frank Wilson                       United States Trustee (RS)              Ernest Dean Spielman
1850 S Camino Real                       3801 University Avenue, Suite 720       1850 S Camino Real
Apt 6                                    Riverside, CA 92501-3200                Apt 6
Palm Springs, CA 92264-9273                                                      Palm Springs, CA 92264-9273
represented by:                          ustpregion16.rs.ecf@usdoj.gov           represented by:
Gary J Holt                                                                      Gary J Holt
Law Offices of Gary J Holt                                                       Law Offices of Gary J Holt
1286 University Avenue #189                                                      1286 University Avenue #189
San Diego, CA 92103-3312                                                         San Diego, CA 92103-3312

centralecf@gmail.com                                                             centralecf@gmail.com




Pagter and Perry Isaacson, APLC          (Interested Party)                      Peter M Schwaetz
525 N. Cabrillo Park Drive               represented by:                         1999 Avenue of the Starts Suite 1100
Suite 104                                Valerie Smith                           Los Angeles, CA 90067
Santa Ana, CA 92701                      PRA Receivables Management LLC
(Attorney)                               130 Corporate Blvd
represented by:                          Norfolk, VA 23502
Misty A Perry Isaacson
Pagter and Perry Isaacson, APLC          claims@recoverycorp.com
525 N Cabrillo Park Dr Ste 104
Santa Ana, CA 92701

misty@ppilawyers.com




Misty A Perry Isaacson                   (Trustee)                               (Accountant)
Pagter and Perry Isaacson, APLC          Karl T Anderson (TR)                    Karl T. Anderson
525 N Cabrillo Park Dr Ste 104           340 South Farrell Drive, Suite A210     340 S. Farrell Dr.
Santa Ana, CA 92701                      Palm Springs, CA 92262                  Suite A210
                                         represented by:                         Palm Springs, CA 92262
misty@ppilawyers.com                     R Gibson Pagter, Jr.                    Tax ID / EIN: XX-XXXXXXX
                                         Pagter and Perry Isaacson, APLC
                                         525 N Cabrillo Park Dr Ste 104          ktacpa@msn.com
                                         Santa Ana, CA 92701

                                         gibson@ppilawyers.com




                                                          78
     Case 6:18-bk-15514-WJ            Doc 49 Filed 05/12/21 Entered 05/12/21 12:27:59                      Desc
                                      Main Document    Page 79 of 79



 1                                PROOF OF SERVICE OF DOCUMENT
     I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
 2   525 N. Cabrillo Park Drive, Suite 104, Santa Ana, CA 92701

 3   A true and correct copy of the foregoing document entitled (specify): FIRST AND FINAL APPLICATION FOR
     COMPENSATION BY PAGTER AND PERRY ISAACSON, A PROFESSIONAL CORPORATION, GENERAL
 4   COUNSEL FOR CHAPTER 7 TRUSTEE, KARL T. ANDERSON; MEMORANDUM OF POINTS AND
     AUTHORITIES; AND DECLARATION OF MISTY PERRY ISAACSON IN SUPPORT THEREOF will be served or
 5   was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the
     manner stated below:
 6
     1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling
 7   General Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the
     document. On (date) 05/12/2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding
 8
     and determined that the following persons are on the Electronic Mail Notice List to receive NEF transmission at
     the email addresses stated below:
 9
            Karl T Anderson (TR) 2edansie@gmail.com, kanderson@ecf.axosfs.com
            Gary J Holt centralecf@gmail.com, G2810@notify.cincompass.com
10
            Valerie Smith claims@recoverycorp.com
11
            United States Trustee (RS) ustpregion16.rs.ecf@usdoj.gov

                                                                         Service information continued on attached page
12
     2. SERVED BY UNITED STATES MAIL:
13
     On (date) _____, I served the following persons and/or entities at the last known addresses in this bankruptcy
     case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States
14   mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that
     mailing to the judge will be completed no later than 24 hours after the document is filed.
15

16                                                                       Service information continued on attached page

17   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state
     method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) ______, I
18   served the following persons and/or entities by personal delivery, overnight mail service, or (for those who
     consented in writing to such service method), by facsimile transmission and/or email as follows. Listing the judge
19   here constitutes a declaration that personal delivery on, or overnight mail to, the judge will be completed no later
     than 24 hours after the document is filed.
20

21                                                                       Service information continued on attached page

22   I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

23
       05/12/2021            IMELDA BYNOG                                       /s/ \ÅxÄwt UçÇÉz
24    Date                     Printed Name                                     Signature

25

26

27

28

                                                              79
